  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 1 of 34 Page ID
                                   #:9987


   Jack Jmaev (SBN: 216,416)                 Edward L. Bishop (admitted pro
 1
   jack@puritanlaw.com                             hac vice)
 2 PURITAN LAW GROUP                         ebishop@bdl-iplaw.com
   500 N. STATE COLLEGE BLVD., SUITE         Nicholas S. Lee (admitted pro hac
 3
         1100                                      vice)
 4 ORANGE, CA 92868 / Phone: 909-437-        nlee@bdl-iplaw.com
         8390                                Benjamin A. Campbell (admitted
 5
                                                   pro hac vice)
 6 Attorneys for Defendants                  bcampbell@bdl-iplaw.com
 7 ULTRAPROOF, INC. a Cal. Corporation;      BISHOP, DIEHL & LEE, LTD.
   ULTRAPROOF, INC. a Nev. Corporation;      1475 E. Woodfield Rd., Suite 800
 8       and                                 Schaumburg, IL 60173
 9 ENDLESS TECHNOLOGY, INC., a               Phone: (847) 969-9123
         California corporation              Facsimile: (847) 969-9124
10
11          IN THE UNITED STATES DISTRICT COURT FOR THE

12                   CENTRAL DISTRICT OF CALIFORNIA
13
   SPIGEN KOREA CO., LTD, a
14 Republic of Korea corporation,        Case Nos.
15                                       2:16-CV-09185 DOC (DFM); 2:17-
                                         CV-01161 DOC (DFM)
16 v.                                    (Consolidated)
17
18 ULTRAPROOF, INC., a California        DEFENDANTS’ MEMORANDUM
19 corporation; ULTRAPROOF, INC., a      IN SUPPORT OF THEIR
   Nevada corporation; ENDLISS           MOTION FOR SUMMARY
20 TECHNOLOGY, INC., a California        JUDGMENT
21 corporation; DOES 1 through 10,       Date:     NOVEMBER 26, 2018
   inclusive,                            Time:     8:30 AM
22                         Defendants.   Location: COURTROOM 9D
23                                                 Ronald Reagan Ct. Hse.
                                                   411 West Fourth Street
24                                                 Santa Ana, CA 92701
25
26
27
28
        DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - i
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 2 of 34 Page ID
                                   #:9988



 1                                               TABLE OF CONTENTS
 2 TABLE OF AUTHORITIES .......................................................................... v-vii
 3          Cases ...................................................................................................... v-vi
 4          Federal Statutes and Regulations ............................................................. vii
 5          Federal Rules ........................................................................................... vii
 6 I.       PROCEDURAL HISTORY ...................................................................... 1
 7 II.      PENDING CLAIMS AND COUNTERCLAIMS ..................................... 1
 8 III.     LEGAL STANDARDS .......................................................................... 2-4
 9          A.       Summary Judgment ......................................................................... 2
10          B.       Utility Patent Infringement.............................................................. 3
11          C.       Design Patent Infringement ............................................................. 3
12          D.       Obviousness.................................................................................. 3-4
13 IV.      ALL OF THE ASSERTED CLAIMS OF U.S. PATENT NO. 9,049,283
14          ARE INVALID ....................................................................................... 4-7
15          A.       Construction of Terms in the ‘283 Patent .................................... 4-5
16          B.       Claims 1-6, 8, 10, 13-20, and 22 Have Already
17                   Been Held Invalid ............................................................................ 5
18          C.       Claims 12 and 11 are Invalid for the Same Reasons Set Forth in the
19                   iSpeaker Case ............................................................................... 5-7
20                   i.        Claim 12 is Invalid as Obvious Over the Incipio Stowaway as
21                             Modified with Regard to Claim 1 ...................................... 5-6
22                   ii.       Claim 11 is Also Invalid as Obvious Over the Incipio
23                             Stowaway as Modified With Regard to Claim 1 ............... 6-7
24 V.       THE ACCUSED WALLETIUM CASES DO NOT INFRINGE ANY OF
25          THE ASSERTED CLAIMS OF THE ‘283 PATENT .............................. 7
26 VI.      EACH OF THE ASSERTED DESIGN PATENS IS INVALID .............. 7
27          A.       The ‘607, ‘620, and ‘648 Patents are Invalid in View of Spigen’s
28                   Admitted Public Disclosure More Than
        DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - ii
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 3 of 34 Page ID
                                   #:9989



 1            One Year Before Filing .............................................................. 8-10
 2       B.   The ‘099 Patent is Invalid as Functional in View of Spigen’s
 3            Concomitant Utility Patent ....................................................... 10-12
 4       C.   Each of the Asserted Design Patents is
 5            Also Invalid as Obvious ........................................................... 12-19
 6            i.       Construction and Scope of Protection Under the Asserted
 7                     Design Patents in View of the Prior Art ........................ 12-17
 8            ii.      At Least One Hypothetical Design Renders the Asserted
 9                     Design Patents Invalid as Obvious ................................ 17-19
10 VII. SPIGEN CANNOT SHOW INFRINGEMENT OF THE ASSERTED
11       DESIGN PATENTS BY THE ACCUSED PRODUCTS ...................... 19-
12       A.   The Protanium Cases Provide a Visual Impression That is
13            Substantially Different From the Claimed Designs,
14            Each of Which Include the Same External
15            Dimensions of a “Protective Frame”........................................ 19-21
16       B.   The Duranium Cases for the iPhone 7 and 7 Plus Are Also
17            Substantially Different From the Claimed Designs,
18            Each of Which Include the Same External
19            Dimensions of a “Protective Frame” ........................................ 21-22
20       C.   None of the Accused Products Infringe the Asserted Design Patents
21            From the Viewpoint of An Ordinary Observer Familiar With the
22            Prior Art ......................................................................................... 22
23 VIII. EVEN IF ONE OR MORE PATENTS ARE HELD VALID AND
24            INFRINGED, PLAINTIFF IS PRECLUDED FROM PURSUING
25            DAMAGES .............................................................................. 22-23
26       A.   Plaintiff Cannot Pursue a Damages Remedy Because Its Only
27            Proffered Expert Has Formed No Opinions ............................. 23-25
28 IX.   SPIGEN CANNOT PROVE OWNERSHIP OF
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - iii
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 4 of 34 Page ID
                                  #:9990



1       PROTECTABLE TRADE DRESS ......................................................... 25
2 X.    CONCLUSION........................................................................................ 25
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - iv
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 5 of 34 Page ID
                                   #:9991



 1                                     TABLE OF AUTHORITIES
 2 Cases
 3 Anderson v. Liberty Lobby,
 4         477 U.S. 242 (1986)............................................................................... 2, 3
 5 Apple, Inc. v. Samsung Elecs., Co., No. 11-cv-01846-LHK,
 6                  2017 U.S. Dist. LEXIS 177199 (N.D. Cal. Oct. 22, 2017) ...... 23-24
 7 Berry Sterling Corp. v. Prescor Plastics, Inc.,
 8         122 F.3d 1452 (Fed. Cir. 1997) ............................................................... 11
 9 Carmen v. S.F. Unified Sch. Dist.,
10         237 F.3d 1026 (9th Cir. 2001) ................................................................... 3
11 Celotex Corp. v. Catrett,
12         477 U.S. 317 (1986)................................................................................... 2
13 Egyptian Goddess, Inc. v. Swisa, Inc.,
14         543 F.3d 665 (Fed. Cir. 2008) ................................................................... 3
15 Encompass Ins. Co. v. Berger, No. CV-128294-MWF
16         2013 WL 12124281 (C.D. Cal. Dec. 10, 2013)................................. 24-25
17 ERBE Elektromedizin GmbH v. Canady Tech. LLC,
18         629 F.3d 1278 (Fed. Cir. 2010) ............................................................... 25
19 Gorham Co. v. White,
20         81 U.S. 511 (1871)..................................................................................... 3
21 Graham v. John Deere Co,
22         383 U.S. 1 (1966)....................................................................................... 4
23 Honeywell Int’l Inc. v. Universal Avionics Sys. Corp.,
24         488 F.3d 982 (Fed. Cir. 2007) ................................................................... 3
25 Info-Hold, Inc. v. Muzak, LLC,
26         783 F.3d 1365 (Fed. Cir. 2015) ............................................................... 23
27 Intercont’l Great Brands LLC v. Kellogg N. Am. Co.,
28         869 F.3d 1336, 1344 (Fed. Cir. 2017) ....................................................... 4
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - v
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 6 of 34 Page ID
                                   #:9992



 1 KSR Int’l Co. v. Teleflex, Inc.,
 2        550 U.S. 398 (2007)........................................................................... 3, 4, 7
 3 Liberty Ammunition, Inc. v. United States,
 4        835 F.3d 1388 (Fed. Cir. 2016) ................................................................. 3
 5 Limelight Networks, Inc. v. XO Commc’ns, LLC, No. 3:15-CV-720
 6        2018 U.S. Dist. LEXIS 49816 (E.D. Va. Mar. 23, 2018)........................ 24
 7 Markman v. Westview Inst., Inc.,
 8        517 U.S. 370 (1996)................................................................................... 4
 9 Matrix Int’l Textile, Inc. v. Monopoly Textile, Inc., No. CV 16-0084,
10        2017 U.S. Dist. LEXIS 168133 (C.D. Cal. May 9, 2017) ....................... 24
11 MRC Innov. Inc. v. Hunter Mfg.
12        747 F.3d 1326 (Fed. Cir. 2014) ............................................................... 17
13 Musick v. Burke,
14        913 F.2d 1390 (9th Cir. 1990) ............................................................. 2, 20
15 OddzOn Prods. v. Just Toys,
16        122 F.3d 1396 (Fed. Cir. 1997) ............................................................... 19
17 Read Corp. v. Portec, Inc.,
18        970 F.2d 816 (Fed. Cir. 1992) ................................................................. 19
19 S.A. Empresa de Viacao Aerea Rio Grandense v. Walter Kidde & Co., Inc.,
20        690 F.2d 1235 (9th Cir. 1982) ................................................................... 2
21 Spigen Korea Co., Ltd. v. iSpeaker Co., Ltd.,
22        Case No. 16-cv-8559-DOC-DFM ..................................................... 4, 5, 6
23 Titan Tire Corp. v. Case New Holland, Inc.,
24        566 F.3d 1372 (Fed. Cir. 2009) ............................................................... 17
25 TrafFix Devices, Inc. v. Mktg. Displays, Inc.,
26        532 U.S. 23 (2001)................................................................................... 11
27 Venetian Stone Works, LLC v, Marmo Meccanica, S.p.A., No. C09-1497
28        2011 U.S. Dist. LEXIS 7348 (W.D. Wash. Jan. 26, 2011) .................... 24
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - vi
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 7 of 34 Page ID
                                  #:9993



1 Federal Statutes and Regulations
2 35 U.S.C. § 102 .................................................................................... 8, 9, 10, 16
3 35 U.S.C. § 103 .................................................................................................... 3
4 35 U.S.C. § 289 ............................................................................................ 23, 24
5
6 Federal Rules
7 Fed. R. Civ. P. 56 ............................................................................................. 2, 3
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - vii
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 8 of 34 Page ID
                                   #:9994



 1         Defendants Ultraproof, Inc. and Endliss Technology, Inc. move for
 2 summary judgment regarding invalidity of U.S. Patent No. 9,049,283 (the ’283
 3 Patent); non-infringement of the ‘283 Patent; invalidity of U.S. Design Patents
 4 D771,607 (the ‘607 Patent), D753,099 (the ‘099 Patent); D775,620 (the ‘620
 5 Patent), and D776,648 (the ‘648 Patent); non-infringement of the ‘607, ‘620, ‘648
 6 are ‘099 Patents (collectively, the Asserted Design Patents); and an inability for
 7 Plaintiff to demonstrate damages or ownership of protectable trade dress.
 8 I.      PROCEDURAL HISTORY
 9         This is a consolidated case of two suits brought by Spigen Korea Co., Ltd.
10 (Spigen) against Defendants. In the first action (Case No. 16-cv-9185), Spigen
11 alleges that Defendants infringe the ’283 Patent. In the second action (Case No.
12 17-cv-1161), Spigen alleges that Defendants infringe the Asserted Design Patents.
13 Through consolidation and amendments, the operative claims are presented in
14 Spigen’s Fourth Amended Complaint (Dkt. No. 100 (Utility Complaint)) and
15 Third Amended Complaint (Dkt No. 101 (Design Complaint)).
16         Spigen has also pursued at least one other case in which it asserts the ’283
17 Patent. In that case, this Court construed various terms from the ’283 Patent and
18 ultimately held that Claims 1-6, 8, 10, 13-20, and 22 of the ’283 Patent are invalid
19 as obvious. See Dkt. No. 157 in Case No. Case No. 16-cv-8559.
20 II.     PENDING CLAIMS AND COUNTERCLAIMS
21         Regarding the ’283 Patent, Spigen brings a claim for infringement (see
22 Utility Complaint) and Defendants bring counterclaims for invalidity as
23 anticipated, obvious, and/or indefinite and for invalidity under the doctrine of
24 inequitable conduct. See Answer (Dkt. No. 137). Regarding the Asserted Design
25 Patents, Spigen brings a single claim for design patent infringement (see Design
26 Complaint) and Defendants bring counterclaims for invalidity of each of the
27 Asserted Design Patents over the prior art; and for invalidity of the each of the
28 Asserted Design Patents under the doctrine of inequitable conduct. See Answer
        DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 1
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 9 of 34 Page ID
                                   #:9995



 1 (Dkt. No. 138 at counterclaims I-IV and VI-IX).           Defendants also seek a
 2 declaratory judgment of noninfringment of trade dress. Id. at Counterclaim V.
 3        In the Utility Complaint, Spigen accuses Defendant’s Walletium cell phone
 4 cases for the iPhone 7 Plus of infringement. See Concurrently filed Statement of
 5 Facts (SOF) at ¶1. The Design Complaint accuses Defendants’ Protak cell phone
 6 cases for the iPhone 6/6S; Protanium cases for the iPhone 6/6S, 7, and 7 Plus; and
 7 Duranium cases for the iPhone 6/6S, 7, and 7 Plus of infringement. Id. at ¶2.
 8 III.   LEGAL STANDARDS
 9        A. Summary Judgment
10        Summary judgment is proper if “the movant shows that there is no genuine
11 dispute as to any material fact and the movant is entitled to judgment as a matter
12 of law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of
13 demonstrating the absence of a genuine issue of material fact for trial, but it need
14 not disprove the other party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 323
15 (1986). When the non-moving party bears the burden of proof, the moving party
16 can meet its burden by pointing out that the non-moving party has failed to present
17 any genuine issue of material fact as to an essential element of its case. See
18 Musick v. Burke, 913 F.2d 1390, 1394 (9th Cir. 1990).
19        Once the moving party meets its burden, the burden shifts to the opposing
20 party to set out specific material facts showing a genuine issue for trial. See
21 Anderson v. Liberty Lobby, 477 U.S. 242, 248–49 (1986). A “material fact” is one
22 which “might affect the outcome of the suit under the governing law . . . .” Id. at
23 248. A party cannot create a genuine issue of material fact simply by making
24 assertions in its legal papers. S.A. Empresa de Viacao Aerea Rio Grandense v.
25 Walter Kidde & Co., Inc., 690 F.2d 1235, 1238 (9th Cir. 1982). Rather, there must
26 be specific, admissible, evidence identifying the basis for the dispute. See id. The
27 Court need not “comb the record” looking for other evidence; it is only required to
28 consider evidence set forth in the moving and opposing papers and the portions of
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 2
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 10 of 34 Page ID
                                   #:9996



 1 the record cited therein. Fed. R. Civ. P. 56(c)(3); Carmen v. S.F. Unified Sch.
 2 Dist., 237 F.3d 1026, 1029 (9th Cir. 2001). The Supreme Court has held that
 3 “[t]he mere existence of a scintilla of evidence . . . will be insufficient; there must
 4 be evidence on which the jury could reasonably find for [the opposing party].”
 5 Liberty Lobby, 477 U.S. at 252.
 6        B. Utility Patent Infringement
 7        To establish infringement, Plaintiff must prove that each limitation is
 8 present either literally or under the doctrine of equivalents. Liberty Ammunition,
 9 Inc. v. United States, 835 F.3d 1388, 1398-99 (Fed. Cir. 2016).                 Literal
10 infringement and infringement by equivalents are generally presented by expert
11 testimony. See, e.g., Honeywell Int’l Inc. v. Universal Avionics Sys. Corp., 488
12 F.3d 982, 994 (Fed. Cir. 2007).
13        C. Design Patent Infringement
14        The test for design patent infringement is whether the patented design and
15 the accused product would appear to the ordinary observer to be substantially
16 similar. See Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 678 (Fed. Cir.
17 2008). “In some instances, the claimed design and the accused design will be
18 sufficiently distinct that it will be clear without more that the patentee has not met
19 its burden of proving the two designs would appear ‘substantially the same’ to the
20 ordinary observer . . .” Id at 678 (quoting Gorham Co. v. White, 81 U.S. 511, 528
21 (1871)). Additionally, the Court only considers the ornamental aspects of the
22 design patent because design patents cannot cover purely functional aspects of a
23 product. See Id. at 681.
24        D. Obviousness
25        The leading case on obviousness under 35 U.S.C. § 103 is KSR Int’l Co. v.
26 Teleflex Inc., 550 U.S. 398 (2007), which requires an objective obviousness test:
27        [T]he scope and content of the prior art are to be determined;
28        differences between the prior art and the claims at issue are to be
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 3
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 11 of 34 Page ID
                                   #:9997



 1        ascertained; and the level of ordinary skill in the pertinent art
 2        resolved. Against this background, the obviousness or nonobviousness
 3        of the subject matter is determined. [S]econdary considerations . . .
 4        might be utilized to give light to the circumstances surrounding the
 5        origin of the subject matter sought to be patented.
 6 Id. at 406 (quoting Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966)). These
 7 subsidiary issues are factual, however, “‘[t]he ultimate judgment of obviousness is
 8 a legal determination’ for the court.” Intercont’l Great Brands LLC v. Kellogg N.
 9 Am. Co., 869 F.3d 1336, 1344 (Fed. Cir. 2017) (citing KSR, 550 U.S. at 427).
10 IV.    ALL OF THE ASSERTED CLAIMS OF U.S. PATENT NO. 9,049,283
11        ARE INVALID
12        Plaintiff asserts that Defendants’ Walletium cases infringe claims 1-5, 6, 8,
13 10-22, and 22 of the ‘283 Patent. See. Dkt. No. 100 ¶15-16. Spigen maintains
14 that each of these claims is valid and infringed. SOF at ¶3. However, for at least
15 the reasons outlined below, each of these asserted claims are invalid.
16        A. Construction of Terms in the ‘283 Patent
17        Before determining validity or infringement, the Court must construe
18 disputed terms in the ‘283 Patent because courts, not juries, must declare the
19 meaning of a patent claim. See generally Markman v. Westview Inst. Inc., 517
20 U.S. 370 (1996). The ‘283 Patent has already been construed once by this Court.
21 As relevant to the issues discussed in this motion, this Court has construed
22 “configured to removably mount” to mean “separable without causing damage
23 such that the reasonable use or appearance is detrimentally affected.” See Spigen
24 v. iSpeaker, Case No. 16-cv-8559-DOC-DFM (the iSpeaker Case), July 16, 2018
25 Order, Dkt. No. 157, at p. 15-18.
26        Spigen has never proposed any particular construction of any claim terms in
27 this case. Further, in response to a contention interrogatory, Spigen specifically
28 adopted the position that no terms in the ‘283 Patent require construction beyond
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 4
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 12 of 34 Page ID
                                   #:9998



 1 their “plain and ordinary meaning.” SOF at ¶4. For the reasons set forth by the
 2 Court in the iSpeaker Case, Defendants assert that the above-outlined construction
 3 is proper and should be applied in this case.
 4        B. Claims 1-6, 8, 10, 13-20, and 22 Have Already Been Held Invalid
 5        In the iSpeaker Case, the Court granted defendants motion for summary
 6 judgment regarding invalidity of claims 1, 2-6, 8, 10, 13, 15-20, and 22. See July
 7 16, 2018 Order in the iSpeaker Case, Dkt. No. 157, at p. 68. Additionally,
 8 following supplemental briefing from the parties, the Court further granted the
 9 iSpeaker defendants’ motion for summary judgment regarding invalidity of claim
10 14. See October 22, 2018 Supplemental Order in the iSpeaker Case, Dkt. No. 167,
11 at p. 6. Spigen has provided no grounds for why the Summary Judgment Order
12 and the Supplemental Summary Judgment Order should not control the ruling
13 regarding invalidity of the same claims in this case.
14        C. Claims 12 and 11 are Invalid for the Same Reasons Set Forth in the
15           iSpeaker Case
16        In addition to the claims that were at issue in the iSpeaker Case, Spigen has
17 also asserted claims 11and 12 against Defendants in this case. Those claims,
18 however, are no more valid than the claims presented in iSpeaker and each are
19 invalid over the same combinations of prior art addressed in that case. Addressing
20 Claim 12 first, the additional limitations are expressly taught by the prior art
21 already applied to Claim 1.
22               i. Claim 12 is Invalid as Obvious Over the Incipio Stowaway as
23                  Modified with Regard to Claim 1
24        Claim 12 is a dependent claim that is dependent on Claim 1. Claim 12
25 recites the (obvious) case of Claim 1 with one additional limitation:
26        wherein the hard protective frame further comprises a cavity and the
27        cover further comprises a mating protrusion positioned to mate with
28        the cavity of the hard protective frame.
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 5
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 13 of 34 Page ID
                                   #:9999



 1 ‘283 Patent at 7:53-56.
 2          Claim 1 is obvious over the Incipio Stowaway case (“Stowaway”), as
                                           1
 3 shown for example in the prior art video made by Incipio, in view of U.S. Patent
 4 No. 9,241,551 to Lawson et al. (“Lawson”). See iSpeaker Case, Dkt. No. 157, at
 5 p. 68. In addition to being the primary reference in the obviousness analysis of
 6 Claim 1, the Stowaway teaches the claimed protrusion and cavity of Claim 12.
 7 As shown in the following annotated screen capture taken from the 1:25 mark of
 8 the video of the Stowaway case, the frame includes a cavity that mates with a
 9 protrusion of the cover:
10
                                                                     Protrusion
11
12
13
                Cavity
14
15                ii. Claim 11 is Also Invalid as Obvious Over the Incipio
16                   Stowaway as Modified with Regard to Claim 1
17          Claim 11 is another dependent claim that is dependent on Claim 1. Claim
18 11 recites the (obvious) case of Claim 1 with one additional limitation:
19          wherein the hard protective frame further comprises a locking
20          protrusion and the cover further comprises a locking recess positioned
21          to mate with the corresponding locking protrusion.
22 ‘283 Patent at 7:49-52
23          Claim 11 essentially claims the inverse of Claim 12. Instead of having a
24 cavity (as in Claim 11), the hard protective frame of Claim 12 includes a
25 protrusion. Likewise, instead of the mating protrusion of Claim 11, the cover of
26 Claim 12 includes a mating recess.
27   1
    Available for viewing at https://www.youtube.com/watch?v=Qiir_Xu-tZE. A
28 copy of the video was lodged with the Court in the iSpeaker Case.
         DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 6
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 14 of 34 Page ID
                                  #:10000



 1        Swapping a mating set of a protrusion and cavity for a mating recess and
 2 protrusion is well within the realm of being “obvious to try” under the
 3 obviousness standard set forth in KSR. Whether the protrusion is provided on the
 4 frame or the cover does not change the operation and a person of ordinary skill in
 5 the art would be more than capable of swapping the components.
 6 V.     THE ACCUSED WALLETIUM CASES DO NOT INFRINGE ANY
 7        OF THE ASSERTED CLAIMS OF THE ‘283 PATENT
 8        Evan assuming, arguendo, that one or more claims of the ‘283 Patent is
 9 held valid, there can be no infringement because the accused products do not
10 exhibit several elements of the independent claims.          In particular, the two
11 independent claims of the ‘283 Patent require, among other things, “a hard
12 protective frame, configured to removably mount over the soft protective case . . .
13 ” (emphasis added). SOF at ¶5, 6. As noted above, the Court has already
14 construed “configured to removably mount” to mean “separable without causing
15 damage such that the reasonable use or appearance is detrimentally affected.” The
16 purported hard protective frame of the accused Walletium cases is not removably
17 mount[ed] on the purported soft protective case.         Rather, the two parts are
18 permanently glued together. SOF at ¶7.
19        In other words, the only way to remove the “hard protective frame” from
20 the “soft protective case” is to forcibly break the glue interface potentially tearing
21 the surface of the “soft protective case” or breaking or warping the edge of the
22 “hard protective frame.” Accordingly, because the separate components of the
23 accused Walletium cases are permanently glued together, there can be no
24 infringement of independent claims 1 and 16 of the ‘283 Patent.            Likewise,
25 because the dependent claims include each of the elements of their parent claims,
26 there can be no infringement of any of the dependent claims of the ‘283 Patent,
27 including the asserted claims 2-6, 8, 10, 13-15, 17-20, and 22.
28 VI.    EACH OF THE ASSERTED DESIGN PATENTS IS INVALID
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 7
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 15 of 34 Page ID
                                  #:10001



 1          A. The ‘607, ‘620, and ‘648 Patents are Invalid in View of Spigen’s
 2             Admitted Public Disclosure More Than One Year Before Filing
 3          Spigen acknowledges that the designs claimed in the ‘607, ‘620, and ‘648
 4 Patents are embodied by its Tough Armor line of products.            SOF at ¶8-10.
 5 Likewise, Spigen identified its Tough Armor products as embodiments to avoid
 6 prior art rejections. SOF at ¶12-15. In particular, during prosecution of the
 7 application that resulted in the ‘607 Patent, the application was rejected under 35
 8 U.S.C. § 102 based on a “Fone-Stuff Apple iPhone Tough Case” that was
 9 available on the internet at least as early as March 24, 2014. SOF at ¶12. In order
10 to exclude the “Fone-Stuff” case as prior art, Spigen submitted a declaration from
11 Dae-Young Kim (the sole named inventor of each of the Asserted Patents and
12 Spigen’s CEO) stating that Spigen had sold its “practicing product” before the
13 date of the “Fone-Stuff” reference and identified the Tough Armor for iPhone
                                  2
14 5/5S as that practicing product .       SOF at ¶14.      This same statement was
15 specifically relied upon by the Examiner during prosecution of the patent
16 applications that resulted in the ‘620 and ‘648 Patents. SOF at ¶16.
17          The iPhone 5, iPhone 5S and iPhone SE all have the same dimensions.
18 SOF at ¶17. Consequently, as different models of the iPhone were released,
19 Spigen has variously referred to the same product as a Tough Armor for iPhone 5;
20 Tough Armor for iPhone 5S; Tough Armor for iPhone 5/5S; Tough Armor for
21 iPhone 5/5S/SE; etc. SOF at ¶18. For example, the “Metal Slate” colored Tough
22 Armor Case identified in Mr. Kim’s declaration is designed by SKU SGP10490
23 and has been referred to as usable with the iPhone 5; iPhone 5/5S; iPhone SE/5s/5;
24 etc. SOF at ¶19. Likewise, because the dimensions of the iPhone 5S had been
25 leaked before the product was release, Spigen began calling its Tough Armor case
26   2
     Pursuant to 35 U.S.C. § 102(b)(1)(B), references dated less than one year before
27 the effective filing date that might otherwise prevent a patent are excluded as prior
   art if the inventor or joint inventor disclosed the same subject matter earlier than
28 the applied reference.
         DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 8
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 16 of 34 Page ID
                                  #:10002



 1 the Tough Armor for iPhone 5/5S before the phone was actually released. SOF at
 2 ¶20.
 3        Late in the evening on October 22, 2018, just a week before the deadline to
 4 file this Motion, Spigen supplemented its document production and identified for
 5 the first time that it had registered copyrights related to the embodying products.
 6 SOF at ¶21. One of the disclosed registrations is Registration No. VA0001915830
 7 (the ‘5830 Copyright), which was filed on January 13, 2014. SOF at ¶22. At the
 8 time of filing, the ‘5830 Copyright was given the title “Spigen iPhone 5S Tough
 9 Armor Case.” and identified as a photograph of that product. SOF at ¶23. The
10 product was identified as being for an iPhone 5S, presumably, because that was
11 the most recent version of the iPhone available at filing. However, as noted
12 above, the product is the same as the Tough Armor for the iPhone 5 and, as
13 currently known, the Tough Armor for iPhone SE/5S/5. While not disclosed by
14 Spigen, another copyright registration was discovered following Spigen’s late
15 disclosure. SOF at ¶25. That registration is Registration No. VA0001915831 (the
16 ‘5831 Copyright); it was also filed on January 12, 2014 and is a photograph of the
17 “Spigen iPhone 5S Tough Armor Package.” SOF at ¶26. The packaging for
18 Spigen’s Tough Armor products has always included a picture of the product.
19 SOF at ¶25.
20        Spigen’s own copyright registrations admit that photographs of the
21 embodying product and its packaging were first published on June 24, 2013, three
22 days before the critical date of June 27, 2013. SOF at ¶24, 27. Because they are
23 design patents, the publication of a photograph of the product completely
24 describes the subject matter of the ‘607, ‘620, and ‘648 Patents.
25        35 U.S.C. § 102(a) states that a person is not entitled to a patent if “the
26 claimed invention was . . . described in a printed publication . . . or otherwise
27 available to the public before the effective filing date of the claimed invention.”
28 Section 102(b) excludes certain types of disclosures made within one year of the
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 9
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 17 of 34 Page ID
                                  #:10003



 1 effective filing date, but because Spigen’s own copyright registrations admit that
 2 the photographs were first published more than a year before the filing date, they
 3 are not excluded under Section 102(b). Consequently, the ‘607, ‘620, and ‘648
 4 Patents are each invalid under 35 U.S.C. § 102(a) based on Spigen’s own
 5 admission that the subject matter claimed had been disclosed to the public more
 6 than a year before each patents’ effective filing date.
 7        B. The ‘099 Patent is Invalid as Functional in View of Spigen’s
 8            Concomitant Utility Patent
 9        The ‘099 Patent claims additional elements not shown in the other asserted
10 patents. As such, the ‘099 Patent is embodied in the Tough Armor FX products,
11 which is a Tough Armor case with the addition of a protective film over the front
12 of the case to protect a screen of an underlying phone. SOF at ¶26. Additionally,
13 the ‘099 Patent shows exploded views of the claimed case as well as views
14 wherein various components have been removed.             SOF at ¶27.    With the
15 exception of the protective screen, each of the elements of the claimed case are
16 embodied in the prior Tough Armor cases discussed above which Spigen admits
17 have been on sale at least as early as July of 2013 (SOF at ¶29) and were
18 publically disclosed (as evidenced by the copyright registrations discussed supra)
19 at least as early as June 24, 2013. The ‘099 Patent has a filing date of December
20 15, 2014. SOF at ¶28. Accordingly, the Tough Armor cases and the copyright
21 registrations are each prior art over the ‘099 Patent.
22        Adding a screen protector to the previously existing Tough Armor cases is
23 not novel. In fact, Spigen and its distributors have for a long time bundled screen
24 protectors with its cases that do not include built in screen protectors.      For
25 example, at least as early as September of 2013, the Tough Armor cases were
26 being sold in a bundle with an included screen protector.            SOF at ¶30.
27 Additionally, adding a transparent screen protector over the front of a phone is
28 also not ornamental. There is no visual difference between a case that includes a
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 10
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 18 of 34 Page ID
                                  #:10004



 1 transparent screen protector and one that does not. Any additional structural
 2 differences between the (invalid) design shown in the ‘607, ‘620, and ‘648 Patents
 3 and the design claimed in the ‘099 Patent are functional, not ornamental.
 4        The functionality of the additional structures of the ‘099 Patent not present
 5 in the earlier patents is confirmed by Spigen’s own utility patent. U.S. Patent No.
 6 9,628,133 (the ‘133 Utility Patent), is assigned to Spigen and discloses the same
 7 case claimed in the ‘099 Patent. SOF at ¶31, 32. Spigen did not disclose or
 8 produce the ‘133 Utility Patent during this case. SOF at ¶33. The existence of
 9 this utility patent claiming features of the ‘099 patent is strong evidence that those
10 features are functional. See TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532
11 U.S. 23, 29-30 (2001) (discussing functionality in the context of trade dress and
12 noting that “[a] utility patent is strong evidence that the features therein claimed
13 are functional.”); see also Berry Sterling Corp. v. Prescor Plastics, Inc., 122 F.3d
14 1452, 1456 (Fed. Cir. 1997) (listing concomitant utility patents among the
15 appropriate considerations for evaluating functionality of a design patent).
16        Moreover, the ‘133 Utility Patent does not merely have a similar disclosure;
17 it actually claims aspects of the ‘099 Patent (and even aspects of the ‘607, 620,
18 and ‘648 Patents) indicating that those features are functional rather than
19 ornamental. For example, Claim 1 of the ‘133 Utility Patent claims:
20        A case having a protective film for an electronic device, comprising:
21               a protective shell for protecting the electronic device installed
22        therein, covering a back portion and a side portion of the electronic
23        device and without covering a front portion of the electronic device
24        wherein the protective shell comprises a bottom covering the back
25        portion of the electronic device, and a side wall extending from the
26        bottom and covering the side portion of the electronic device; and
27               a protective frame configured to removably mount over the side
28        wall of the protective shell;
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 11
  Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 19 of 34 Page ID
                                   #:10005



 1               wherein the protective film for covers the front portion of the
 2         electronic device,
 3               wherein the protective shell further comprises an inverted "L" -
 4         shaped recess for receiving edges of the protective film, wherein the
 5         protective shell further comprises grooves formed on the inverted "L"
 6         -shaped recess and the protective film comprises mating protrusions
 7         wherein the mating protrusions mate with the grooves,
 8               wherein the grooves are formed on a vertical side of the
 9         inverted "L"-shaped recess and in contact with inner edges of the
10         inverted "L" -shaped recess, wherein the protective film is attached to
11         the front portion of the electronic device.
12 SOF at ¶34. U.S. Patent No. 9,268,133 at 7:5-28.
13         Many of the elements that are claimed in Claim 1 of the ‘133 Utility Patent
14 (and are thus presumably functional) appear in the Asserted Design Patents:
15          a protective shell that covers a back portion and a side portion of an
16            electronic device (claimed in the ‘607, ‘620 and ‘099 Patents);
17          a protective frame mounted over the protective shell (shown and claimed
18            in each of the Asserted Design Patents);
19          a protective film covering the front portion of the underlying device
20            (shown and claimed in the ‘099 Patent);
21          an inverted “L”-shaped recess in the protective shell that receives the
22            protective film (shown and claimed in the ‘099 Patent); and
23          mating grooves and protrusions of the “L”-shaped recess and film,
24            respectively (shown and claimed in the ‘099 Patent).
25         Thus, the features of the ‘099 Patent that differ from the other Patents are
26 specifically called out for their utilitarian function in the ‘133 Utility Patent.
27         C. Each of the Asserted Design Patents is Also Invalid As Obvious
28            i. Construction and Scope of Protection Under the Asserted Design
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 12
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 20 of 34 Page ID
                                  #:10006



 1              Patents in View of the Prior Art
 2        As noted, the Asserted Design Patents share substantially the same
 3 disclosure. Each of the ’607, ’620, and ’648 Patents have the same figures with
 4 different elements shown in solid or dashed lines to indicate what elements from
 5 the figures are claimed in the respective patent. SOF at ¶35. The ’099 Patent
 6 similarly includes each of those same figures with the addition of eight additional
 7 views to show individual components, exploded views, and sectional views of the
 8 claimed case. Compare SOF Ex. M to Exs. N-P.
 9        As demonstrated by the various solid and dashed lines presented in each
10 patent, each of the Asserted Design Patent claims different portions of the
11 disclosed case while showing the unclaimed portions to indicate environment. See
12 e.g., the ’620 Patent, SOF Ex. O, at p. 2 (“The broken lines depict of unclaimed
13 environment and form no party of the claimed design.”). For example, Figure 2 of
14 the ’099 Patent and Figures 3 of the ’607, ’620, and ’648 Patents each show a rear
15 perspective view of the claimed case as shown below:
16                          Figure 3 of                               Figure 2 of
17                           D771,607                                  D753,099
18                       (Exhibit A to the                          (Exhibit B to the
19                        Third Amended                             Third Amended
20                          Complaint)                                Complaint)
21                          Figure 3 of                               Figure 3 of
22                           D775,620                                  D776,648
23                        (Exhibit C to the                         (Exhibit D to the
24                        Third Amended                             Third Amended
25                          Complaint)                                Complaint)
26        Many of the features shown and variously claimed in the Asserted Design
27 Patents are dictated entirely by function.     For example, the designs show a
28 generally rectangular case with rounded corners. SOF at ¶36. This is because the
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 13
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 21 of 34 Page ID
                                  #:10007



 1 underlying phone to be used with the case is generally rectangular with rounded
 2 corners. In order to be usable, the case must fit the underlying phone. Likewise,
 3 the location and size of the various cutouts and buttons is also dictated by the
 4 location and size of corresponding features of the underlying phone such as
 5 buttons, switches, and logos. Not surprisingly, many of these features are also
 6 shown in the prior art.
 7          For example, Spigen’s own prior product from at least 2012 (SOF at ¶37),
 8 the Slim Armor, has largely the same structure as shown in the following side-by-
 9 side comparison of Fig. 3 of the ‘607 Patent and a photo of the Slim Armor from
10 Spigen’s own expert report:
11
12
13
14
                        SOF at ¶38.
15
            As shown, the Slim Armor is also a generally rectangular-shaped case with
16
     rounded corners and includes cutouts and buttons for the corresponding features
17
     of the underlying phone.    The differences between the Slim Armor and the
18
     Asserted Design Patents are minimal. For example, while the Slim Armor shares
19
     a chamfered edge with the Asserted Design Patents, the claimed designs show a
20
     more prominent chamfer. Additionally, the button shape of the claimed designs is
21
     trapezoidal, necessitating a cutout in the “protective frame3” of the claimed
22
     design.   These features were also well known in the art at the time of the
23
     purported invention of the claimed designs. For example, U.S. Design Patent No.
24
25   3
    This term is drawn from the ‘099 Patent specification which names various
26 components of the claimed case to indicate when fewer than all components are
27 shown in a figure. The use of the moniker is not intended to constitute a
   construction of the Asserted Design Patents or an admission that the names impart
28 other limitations to the claimed designs.
         DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 14
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 22 of 34 Page ID
                                  #:10008



1 D729,218 shows a generally rectangular case with rounded corners, prominently
2 chamfered edges, and trapezoidal buttons as shown in Figs. 3-5 copied below:
3
4
5
6
7
           In fact, the subject matter of the ‘218 Patent was likely part of the
8
     inspiration for these design elements. The ‘218 Patent is assigned to Wimo Labs,
9
     LLC (SOF at ¶39) who markets an embodying product under the brand name
10
     Lunatik. SOF at ¶40. Spigen’s own conception drawing specifically references
11
     the Lunatik case. SOF at ¶41. While the drawing only refers to the Lunatik case
12
     for dimensions, the express reference to this prior art product in the initial design
13
     drawing demonstrates that the inventor had the subject matter of the prior art
14
     design in mind when drawing the design.
15
           The Amazon.com product listing for the Lunatik case was cited by Spigen
16
     during prosecution of the ‘607 Patent, but it was never applied or described by the
17
     Examiner. SOF at ¶42. The following photographs appear on that product listing:
18
19
20
21
22
23
24
25
26
                                                          SOF at ¶43.
27
           As shown, the Lunatik case teaches the use of a prominent chamfered edge.
28
      DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 15
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 23 of 34 Page ID
                                  #:10009



 1 Likewise, the Lunatik case teaches use of buttons built into the rubberized case
 2 with a square side profile and angled grooves delineating the buttons.
 3         Another prior art reference of import is U.S. Design Patent No. D772,209
 4 (the ‘209 Patent) which was filed on June 17, 2014 and names both Mr. Kim as
 5 well as Young Kwang Hyun as inventors. SOF at ¶44-45. According to the
 6 U.S.P.T.O. records, no assignment of Mr. Hyun’s rights to the ‘209 Patent has
 7 ever been recorded. SOF at ¶46. Because the ‘209 Patent was effectively filed
 8 before each of the Asserted Design Patents (which have an earliest effective filling
 9 date of December 15, 2014 for the ‘099 Patent and June 27, 2014 for the others)
10 and names another inventor, it qualifies as prior art under 35 U.S.C. § 102(a)(2).
11 Further, Spigen has produced no evidence to demonstrate that Mr. Hyun assigned
12 his rights to Spigen (such that the ‘209 Patent would be commonly owned with the
13 designs in the Asserted Design Patents) or that he was under an obligation to so
14 assign. In fact, when Defendants attempted to depose Mr. Hyun, Spigen refused
15 to make him available. SOF at ¶47. Accordingly, Spigen should be precluded
16 from relying upon any unproduced evidence, including unproduced testimony
17 from Mr. Hyun or an unproduced assignment, to establish that the ‘209 Patent and
18 the designs claimed in the Asserted Design Patents were commonly owned or
19 under an obligation of assignment at the time of filing. Consequently, the ‘209
20 Patent is not excludable as prior art under 35 U.S.C. §102(b)(2)(c).
21         The ‘209 Patent discloses and claims a design very similar to that in the
22 Asserted Design Patents as shown in the following image from the ‘209 Patent:
23
24
25
26
27
     SOF at ¶48, Figures 1-9, respectively, of the ‘209 Patent.
28
      DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 16
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 24 of 34 Page ID
                                  #:10010



 1        The ‘209 Patent shows the same generally rectangular case with rounded
 2 corners and horizontal parting lines that traverse the back of the case and wrap
 3 around the side edges. The ‘209 Patent also claims the same circular cutout and
 4 raised rim shown and variously claimed in the Asserted Design Patents. The only
 5 apparent differences between the ‘209 Patent and the design shown and variously
 6 claimed in the Asserted Design Patents is chamfered edges (as opposed to the
 7 rounded side walls of the ‘209 Patent) and the squared off buttons – both of which
 8 are shown and taught by the Lunatik product and ‘218 Patent above.
 9           ii. At Least One Hypothetical Design Renders the Asserted Design
10              Patents Invalid As Obvious
11        As instructed by governing case law Defendants’ expert Paul Hatch created
12 hypothetical combinations of the prior art by first selecting a primary reference
13 “the design characteristics of which are basically the same as the claimed design”
14 and then applying other references to “modify it to create a design that has the
15 same overall visual appearance as the claimed design.”       MRC Innov. Inc. v.
16 Hunter Mfg., LLP, 747 F.3d 1326, 1331 (Fed. Cir. 2014) (quoting Titan Tire
17 Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1380-81 (Fed. Cir. 2009).
18 While many hypothetical combinations are possible due to the crowded nature of
19 the field and the universally required functional aspects (such as being operable
20 with the intended phone), one such hypothetical design created by Mr. Hatch
21 combines the teachings of the ‘218 Patent and the ‘209 Patent.
22        Looking at the figures of the Asserted Design Patents alongside the figures
23 of the ‘218 Patent, it is clear that the ‘218 Patent is an appropriate primary
24 reference that has design characteristics that are “basically the same” as the
25 claimed designs of the Asserted Design Patent:
26
27
28
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 17
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 25 of 34 Page ID
                                  #:10011



1
2
3
4
5
6 SOF at ¶49-53; Fig. 1 of the ‘218 Patent; and Fig. 1 of the ‘607, ‘099,‘620 and
7 ‘648 Patents, respectively.
8
9
10
11
12
13
     Id.; Fig. 5 of the ‘218 Patent; Fig. 6 of the ‘607 Patent; Fig. 5 of the ‘099 Patent;
14
     and Fig. 6 of the ‘620 and ‘648 Patents, respectively.
15
             While not identical (thereby anticipating), the overall design of the ‘218
16
     Patent is substantially the same as the design in the Asserted Design Patents.
17
     Each case includes the same generally rectangular appearance with rounded
18
     corners. Each case also includes the same prominent rear chamfer and front
19
     chamfer. And each case shows squared elongated buttons
20
     corresponding to the location of the buttons of the
21
     underlying phone.        The only perceivable difference
22
     between the design shown in the ‘218 Patent and the
23
     Asserted Design Patents is the circular cutout in the upper
24
     third of the back surface4 and the horizontal parting lines
25
     on the back and side surfaces of the case to delineate
26
     where the “protective frame” meets the “protective shell.” Accordingly, Mr.
27
28   4
         This element is shown but not claimed in the ‘099 Patent.
         DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 18
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 26 of 34 Page ID
                                  #:10012



 1 Hatch combined the ‘209 Patent with the ‘218 Patent to develop the hypothetical
 2 design to the right. SOF at ¶54.
 3        Mr. Hatch first took the teachings of the 218 Patent and applied the
 4 teachings of the ‘208 Patent, obviously the reverse is also a suitable combination
 5 that would result in the same hypothetical design.        Likewise, other prior art
 6 references, including the above-outlined Slim Armor can be combined in suitable
 7 combinations to demonstrate the obviousness of the claimed designs. In sum, in
 8 this crowded field, there is nothing to set the Asserted Design Patents apart.
 9 VII. SPIGEN CANNOT SHOW INFRINGEMENT OF THE ASSERTED
10        DESIGN PATENTS BY THE ACCUSED PRODUCTS
11        Many of the claimed elements of the Asserted Design Patents are dictated
12 largely, if not entirely, by functional concerns. Because the claimed designs
13 include both functional and ornamental features, Spigen bears the burden of
14 showing that any alleged similarity between the claimed designs and the accused
15 products stems from the ornamental features and not from the functional ones.
16 See OddzOn Prods. v. Just Toys, 122 F.3d 1396, 1405 (Fed. Cir. 1997) (“If . . . a
17 design contains both functional and ornamental features, the patentee must show
18 that the perceived similarity is based on the ornamental features of the design. The
19 patentee ‘must establish that an ordinary person would be deceived by reason of
20 the common features in the claimed and accused designs which are ornamental.’”
21 quoting Read Corp. v. Portec, Inc., 970 F.2d 816, 825, (Fed. Cir. 1992)).
22        A. The Protanium Cases Provide a Visual Impression That is
23           Substantially Different From the Claimed Designs, Each of Which
24           Include the Same External Dimensions of a “Protective Frame”
25        The Asserted Design Patents claim and disclaim various aspects of the same
26 design of a case for a cell phone. However, each of the Asserted Design Patents
27 claims the same external dimensions of the “protective frame.” Meanwhile, the
28 accused Protanium cases each include a backplate that distinguishes their design
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 19
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 27 of 34 Page ID
                                  #:10013



1 from the Asserted Design Patents. Because Spigen bears the burden of showing
2 infringement demonstrating that it cannot meet this element entitles Defendants to
3 summary judgment in their favor. See Musick, 913 F.2d at 1394.
4          Each of the Asserted Design Patents claims the
5 same external dimensions of the “protective frame” as
6 shown in, for example, in the annotated version of Figs.
7 3 and 5 of the ‘648 Patent to the right (SOF at ¶56-57):
8          The accused Protanium cases are shown, for
9 example, in Spigen’s expert report:
10
11
12
13
14
     See September 19, 2018 Expert Report of Joel Delman at p. 32.
15
           The Protanium cases provide a visual impression that substantially differs
16
     from the Asserted Design Patents. Most prominently, the silver element of the
17
     Protanium cases does not have a linear top edge, but rather an edge with a
18
     substantial and noticeable “dip.” This “dip” breaks the top edge and disrupts the
19
     view point calling attention toward the disruption.
20
           This feature is distinctive enough that Spigen has obtained different patents
21
     (naming an additional inventor) for the same designs as the Asserted Design
22
     Patents but for the inclusion of the curve. U.S. Patent Nos. D819,013 (the ‘013
23
     Patent) and D820,245 (the ‘245 Patent), neither of which Spigen disclosed or
24
     produced in this case, are assigned to Spigen and list Soo Ha Jung as a co-inventor
25
     with Mr. Kim (the sole named inventor of the Asserted Design Patents). SOF at
26
     ¶58-60. Figs. 2 and 4 of the ‘013 and ‘245 Patents are copied below:
27
28
      DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 20
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 28 of 34 Page ID
                                  #:10014



1
2
3
4
5
     Fig. 2 of the ‘013 Patent (left) and ‘245 Patent (right) and Figs. 4 of same.
6
           These patents post-date each of the Asserted Design Patents, but the fact
7
     that they were allowed over the Asserted Design Patents and even name a
8
     different co-inventor indicates that the scope of the Asserted Design Patents
9
     cannot be broad enough to encompass the distinguishing back plate of the accused
10
     Protanium cases. To the extent the Protanium cases shown above share any other
11
     design aspects with the Asserted Design Patents, those aspects are dictated purely
12
     by function. For example, the cases have a generally rectangular shape with
13
     straight surfaces and curved corners because the underlying phones have straight
14
     surfaces and curved corners.
15
           B. The Duranium Cases for the iPhone 7 and 7 Plus Are Also
16
               Substantially Different From the Claimed Designs, Each of Which
17
               Include the Same External Dimensions of a “Protective Frame”
18
           The Duranium cases for the iPhone 7 and 7 Plus are shown, for example, in
19
     Mr. Delman’s report at p. 33 and reproduced below:
20
21
22
23
24
     SOF at ¶61; Duranium for iPhone 7 and 7 Plus, respectively.
25
           As with the Protanium cases discussed above, the Duranium cases for
26
     iPhone 7 and iPhone 7 Plus create a visual impression that substantially differs
27
     from the design claimed in each of the Asserted Design Patents. Again, the
28
      DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 21
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 29 of 34 Page ID
                                  #:10015



 1 Duranium case for iPhone 7 and 7 Plus have the same broken top edge for the
 2 colored element discussed above with regard to the Protanium cases.
 3        Again, any design similarities between the Duranium cases and the
 4 Asserted Design Patents are dictated by function and form no part of the analysis.
 5        C. None of the Accused Products Infringe the Asserted Design Patents
 6            From the Viewpoint of An Ordinary Observer Familiar With the
 7            Prior Art
 8        In view of page limitations and the clear invalidity of the Asserted Design
 9 Patents outlined above, the following distinguishing design elements are
10 addressed in abbreviated form. Should this case proceed, clear and extensive
11 evidence of non-infringement will be presented at trial.
12        While an infringement analysis always requires a consideration of the entire
13 design (as opposed to focusing on individual elements under, for example, the
14 defunct “points of novelty” test), certain design elements are noted because the
15 combination of all of those elements shows that the Accused Products have a
16 substantially different appearance from the Asserted Design Patents.               For
17 example, none of the Accused Products include a raised rim around the circular
18 cut-out on the upper third of the back surface of the case as claimed in the ‘607,
19 ‘620, and ‘099 Patents. SOF at ¶62. Likewise, the Protak case has sharp angled
20 features and corners. Id. at ¶63. Meanwhile, all of the Duranium cases feature a
21 double-chamfered edge more akin to the rounded edges of the prior art than the
22 single chamfer of the Asserted Design Patents. Id. at ¶64. Further, the Duranium
23 cases each exhibit a three-piece structure with an internal frame that includes a
24 built in screen protector and significantly alters the front service of the design. Id.
25 at ¶65. An ordinary observer, being familiar with the prior art in a crowded field
26 would be drawn to these distinctions.
27 VIII. EVEN IF ONE OR MORE PATENTS ARE HELD VALID AND
28        INFRINGED, PLAINTIFF IS PRECLUDED FROM PURSUING
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 22
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 30 of 34 Page ID
                                  #:10016



 1        DAMAGES
 2        As set forth above, each of the Asserted Design Patents and the ‘283 Patent
 3 is invalid and/or not infringed and Defendants are entitled to judgment as a matter
 4 of law in its favor on the pending claims and counterclaims. However, even
 5 assuming, arguendo, that one or more claims of the ‘283 Patent or one or more of
 6 the Asserted Design Patents is held to be valid and infringed, Spigen cannot
 7 pursue damages because it has failed to identify a damages theory and its only
 8 damages expert has specifically stated that he has no opinions to offer. Further,
 9 Spigen cannot pursue pre-suit damages because it has failed to mark its products
10        A. Plaintiff Cannot Pursue A Damages Remedy Because Its Only
11           Proffered Expert Has Formed No Opinions
12        Based on the records, Spigen has insufficient evidence to present any
13 damages theory to a jury. In other words, no reasonable jury could award Spigen
14 any damages based on the admissible evidence available. As an initial matter,
15 Spigen has presented no evidence related to the calculation of a reasonable
16 royalty. Rather, Spigen’s only proffered damages expert, Mr. Blake Inglish, was
17 asked to assist only in the quantification of total profits.         SOF at ¶66.
18 Accordingly, Spigen has no admissible evidence directed toward a reasonable
19 royalty measure of damages. In the absence of admissible evidence regarding a
20 reasonable royalty, the Court may determine that no more than nominal damages
21 are available as the statutorily mandated reasonable royalty. See Info-Hold, Inc. v.
22 Muzak LLC, 783 F.3d 1365, 1372 (Fed. Cir. 2015).
23        Moreover, Mr. Inglish failed to actually offer an opinion regarding total
24 profits. 35 U.S.C. §289 provides that a patent owner can additionally recover an
25 infringer’s “total profits” gained from infringing a design patent. As the patent
26 owner, Spigen bears the burden of persuasion and production on identifying the
27 relevant article of manufacture and proving Defendants’ total profits on that
28 article. See Apple, Inc. v. Samsung Elecs. Co., No. 11-cv-01846-LHK, 2017 U.S.
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 23
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 31 of 34 Page ID
                                  #:10017



 1 Dist. LEXIS 177199, at *98-99 (N.D. Cal. Oct. 22, 2017). Setting aside the
 2 factual dispute regarding the appropriate article of manufacture, the evidence of
 3 record is insufficient for Spigen to meet its further burden of proving the total
 4 profits allegedly gained through infringement.
 5        In particular, Mr. Inglish specifically acknowledged that in determining
 6 total profits, Spigen needs to prove Defendants’ gross revenue from the infringing
 7 articles of manufacture by a preponderance of the evidence. SOF at ¶64. After
 8 recognizing this burden, Mr. Ingligh goes on to state that “. . . I offer no expert
 9 opinions regarding the gross revenues from the articles of manufacture and will
10 rely on counsel’s representations that Spigen will prove this amount at trial after
11 obtaining the information sought from Defendants.” However, Spigen has not
12 sought any further information from Defendants since Mr. Inglish submitted his
13 report and there are thus no grounds to permit Mr. Inglish to supplement or amend
14 his report to provide a calculation of alleged gross revenues from an infringing
15 article of manufacture. Accordingly, Spigen has not presented any evidence to
16 meet its initial burden of proving gross revenue and is therefore entitled to no
17 more than the $250 statutory minimum. See 35 U.S.C. §289.
18        In the alternative, Defendants request that the Court follow the procedure
19 adopted in Venetian Stone Works, LLC v. Marmo Meccanica, S.p.A., No. C09-
20 1497, 2011 U.S. Dist. LEXIS 7348 (W.D. Wash. Jan. 26, 2011), by ordering
21 Plaintiff to provide an offer of proof identifying the evidence currently of record
22 upon which a jury could grant a reasonable royalty. See also Limelight Networks,
23 Inc. v. XO Commc’ns, LLC, No. 3:15-CV-720, 2018 U.S. Dist. LEXIS 49816, at
24 *8 (E.D. Va. Mar. 23, 2018). This procedure would avoid the possibility of “trial
25 by ambush,” which is “[o]ne of the principal goals of the discovery rules.” Matrix
26 Int'l Textile, Inc. v. Monopoly Textile, Inc., No. CV 16-0084, 2017 U.S. Dist.
27 LEXIS 168133, at *3 (C.D. Cal. May 9, 2017) (quoting Brandon v. Mare-Bear,
28 Inc., 225 F.3d 661 (9th Cir. 2000)); Encompass Ins. Co. v. Berger, No.
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 24
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 32 of 34 Page ID
                                  #:10018



 1 CV128294, 2013 WL 12124281, at *6 (C.D. Cal. Dec. 10, 2013).
 2 X.     SPIGEN CANNOT SHOW OWNERSHIP OF PROTECTABLE
 3        TRADE DRESS
 4        In response to a contention interrogatory regarding what, if any, trade dress
 5 rights Spigen contends are infringed by Defendants, Spigen identified three U.S.
 6 Trademark Registrations; namely, U.S. Trademark Reg. No. 5,015,482;
 7 5,061,199; and 5,000,281. SOF at ¶69. Each of these registrations is owned by
 8 Spigen, Inc., not Spigen Korea Co., Ltd, the plaintiff in this case. SOF at ¶70.
 9 Moreover, the marks are each registered on the supplemental register;
10 consequently, Spigen cannot meet the minimal threshold of proving ownership of
11 a protectable mark. See e.g., ERBE Elektromedizin GmbH v. Canady Tech. LLC,
12 629 F.3d 1278, 1288 (Fed. Cir. 2010) (rejecting “the proposition that the
13 Supplemental Register carries the same clout as the Principal Register”).
14 XI.    CONCLUSION
15        The undisputed facts demonstrate that each of the patents being asserted by
16 Spigen is invalid. The continued maintenance of this suit in the face of these
17 clearly invalidating references renders this case exceptional as will be presented in
18 post-judgment briefing. Likewise, facts demonstrating inequitable conduct and
19 faulty inventorship that are too convoluted for the purposes of this motion also
20 demonstrate the exceptional nature of Spigen’s claims. At the present, in view of
21 at least the admission of a prior public disclosure, the admission of functional
22 elements, clearly distinguishing ornamental characteristics, and the teachings of
23 the prior art, Defendants respectfully move for summary judgment of invalidity
24 and non-infringement of each of the asserted patents. In the alternative, in view of
25 Spigen’s failure to mark and failure to present admissible expert evidence
26 regarding damages, Defendants respectfully move for summary judgment
27 regarding Spigen’s inability to collect anything more than nominal damages or the
28 statutory minimum of $250 per design patent.
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 25
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 33 of 34 Page ID
                                  #:10019



1 DATED: October 29, 2018      Submitted by,
                                                 /s/ JACK IVAN JMAEV
2
3
                                          JACK IVAN JMAEV, SBN 216,416
4
                                          Attorney for Defendants
5
                                          ULTRAPROOF, INC., a California
6                                         corporation and
7                                         ULTRAPROOF, INC., a Nevada
8                                         Corporation

9                                         ENDLISS TECHNOLOGY, INC.
                                          a California corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 26
 Case 2:16-cv-09185-DOC-DFM Document 175-1 Filed 10/29/18 Page 34 of 34 Page ID
                                  #:10020



 1                           CERTIFICATE OF SERVICE
 2
 3 I hereby certify that on October 29, 2018 I electronically filed the foregoing
 4 documents with the United States Court of District Court for the Central
 5 District of California by using the CM/ECF system. I certify that, to the best
 6 of my knowledge, the following parties or their counsel of record are
 7 registered as ECF Filers and that they will be served by the CM/ECF
 8 system: Brian Arnold. I further certify that, to the best of my knowledge,
 9 neither of these individuals has filed a request for exemption from
10 electronic filings and notice of service.
11
12 Dated: October 29, 2018
13
14        PURITAN LAW GROUP
15
16        /s/ Jack Ivan Jmaev
17        _____________________________
18        JACK IVAN JMAEV, SBN 216,416
19
20        Attorney for Defendants
21
22        ULTRAPROOF, INC., a California corporation ;
23        ULTRAPROOF, INC., a Nevada Corporation; and
24        ENDLESS TECHNOLOGY, INC. a California corporation.
25
26
27
28
     DEFENDANTS’ MEMORANDUM ISO MOTION FOR SUMMARY JUDGMENT - 27
